      Case 1:16-cr-00156-LJV-MJR Document 95 Filed 04/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

       v.
                                                        16-cr-156
 JAMES H. BESS, JR.,                                    DECISION & ORDER

              Defendant.



      On October 4, 2018, the defendant, James H. Bess, Jr., pleaded guilty to one

count of possessing with intent to distribute 5 grams or more of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1). See Docket Items 66-68, 71. On May 10, 2019, this

Court sentenced Bess to a term of imprisonment of 84 months, to be followed by five

years of supervised release. See Docket Items 85-86.

      On April 13, 2020, Bess brought a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. See Docket Item 90. He argued that his continued confinement in the

wake of the COVID-19 pandemic and in light of his multiple medical vulnerabilities

poses a serious threat to his health and safety. The government opposed Bess’ motion

on April 20, 2020, on the grounds that Bess has failed to exhaust administrative

remedies. Docket Item 92. Bess replied on April 21, 2020, Docket Items 93 and 94,

and this Court heard argument from both parties that same day.

      For the reasons stated during argument, and as will be articulated in greater

detail in a forthcoming order, this Court grants Bess’s motion and orders that he

immediately be released to home incarceration.
          Case 1:16-cr-00156-LJV-MJR Document 95 Filed 04/21/20 Page 2 of 3




                                          ORDER


          IT IS HEREBY

          ORDERED that the defendant’s emergency motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), Docket Item 90, is GRANTED; and it is further

          ORDERED that the defendant’s sentence is reduced to time served and the

BOP shall immediately release the defendant; and it is further

          ORDERED that the defendant’s term of supervised release shall commence

immediately upon his release from incarceration, subject to the terms and conditions set

forth in the judgment, Docket Item 86, except that, beginning 14 days after his

release and through October 20, 2022, the defendant shall comply with the conditions

of the Location Monitoring Program (home incarceration component); he shall wear an

electronic monitor, follow the monitoring procedures outlined in Probation Form 61, and

contribute to the cost of services rendered (co-payment); and it is further

          ORDERED that the defendant shall contact the United States Probation Office,

Western District of New York, at 716-362-5226, within 24 hours of his release; and it is

further

          ORDERED that, following his release, the defendant must travel directly to 514

E. Fifth St., Jamestown, NY, 14701, and may not make additional stops on his return

home; and it is further




                                              2
      Case 1:16-cr-00156-LJV-MJR Document 95 Filed 04/21/20 Page 3 of 3




      ORDERED that, upon returning to his residence, the defendant must self-

quarantine for 14 days.



      SO ORDERED.

      Dated: April 21, 2020

               Buffalo, New York

                                             /s/ Hon. Lawrence J. Vilardo

                                          LAWRENCE J. VILARDO
                                          UNITED STATES DISTRICT JUDGE




                                         3
